﻿
The work of this Organisation over the past year has heightened the reality of the United Nations as a dynamic, credible and strong institution that is responsive to the new challenges facing the international community. We are particularly impressed by the conclusions reached at the special sessions of the General Assembly on apartheid, the international fight against drugs, international economic co-operation and the plight of refugees, and more recently by the effective measures taken by the Security Council on the crisis in the Gulf.
Against that backdrop, the delegation of Belize is heartened at your election as President of the General Assembly at its forty-fifth session. We wish you well and assure you of our co-operation in your challenging task. Your appointment can without a doubt b· regarded as a tribute to Malta, with which we share a Commonwealth heritage and membership of the Movement of Non-Aligned Countries. Malta is an example to the smaller States within this Organisation, and its importance has been noted in its delegation's ardent efforts on issues such as aging, the protection of the environment and the promotion of the concept of the common heritage of mankind. Your own accomplishments, Mr. President, and your special concern for human rights, stand you in good stead to steer the Assembly through the current session.
I also wish to express my delegation's appreciation to Major-General Joseph Garba for his accomplishments during the forty-fourth session of the General Assembly. Allow me to pay a deserved tribute to our Secretary-General, Mr. Javier Peres de Cuellar, whose dedication and energy continue to inspire us.
My delegation welcomes the Principality of Liechtenstein to the family of nations, and looks forward to an increasing role for the smaller States in our guest for global harmony.
This session of the General Assembly takes place at an extraordinary time for the world. The crisis of the past few months in the Persian Gulf brings home forcefully the realisation that peace is more than the absence of war. The easing of East-West tensions and the arms control agreements between the super-Powers brought a new hope for peace and a high degree of optimism. The end of the cold war coincided with an incredible wave of human freedom sweeping across many continents, but the semblance of peace was shown to be structured in a fragile framework.
The United Nations was created at San Francisco after the Second World War for the express purpose of maintaining international peace and security. Chapter VII of the Charter contains a blueprint for an international security system with an enforcement capacity to deter aggression and prevent local disputes from erupting into firmed conflict. Had it been implemented, it could have gone a long way towards establishing the rule of law worldwide, and saving the world both from the scourge of war and from the waste of resources on the instruments of war. But the Charter's promise was not kept.
Some years ago, the Independent Commission on International Security Issues - the Palme Commission - recommended a structure for preventive peace-keeping, involving fact-finding missions and military, collective security forces, all to be deployed in advance of armed conflict. Is it not time for us to re-examine these proposals, and move to strengthen the United Nations security system? The recent events are a chilling reminder that even in these times of apparent peace, small, vulnerable States must be on guard to protect their sovereignty and territorial integrity.
We cannot condone the invasion of Kuwait, whatever the pretext for it. Aggression cannot be tolerated. The use of force to settle differences cannot be permitted. The international stand taken against the Iraqi aggression, the imposition of sanctions, is logical and imperative. At the same time, we support the efforts to find a diplomatic solution to the crisis in the Gulf which would result in the withdrawal of Iraqi forces from Kuwait. This crisis dramatises the crying need for peace and justice in the entire Middle East. Cannot this crisis be converted into an opportunity for a comprehensive peace settlement?
The Arab-Israeli conflict, with the struggle of the Palestinian people for justice and their right to self-determination and independence at its core, has rightly been an issue of central concern to the entire international community. The implementation of all relevant United Nations resolutions, which could guarantee independent statehood to the Palestinians and also Israel's security, must be the objective of a United Nations sponsored international conference. Belize also reaffirms its full solidarity with Lebanon in that country's legitimate demand for the unconditional withdrawal of all occupation forces. We must bring an end to the senseless bloodshed in that ravaged country.
Belize avails itself of this opportunity to welcome Namibia's membership of the United Nations. We salute the leaders of Namibia and the crucial role of the United Nations in the negotiating process that led to Namibia's independence.
My delegation also welcomes Mr. Nelson Mandela back into the world of struggle for the liberation of his people. We reaffirm our support for the international community’s maintaining a firm stand against the South African racist regime until apartheid is eliminated and the majority of the South African people can exercise their basic right to equal opportunities and equal participation in the political process.
A few days ago, we witnessed the unification of East and West Germany. This remarkable transformation evolved through the will and the work of the people of Germany. We wish the new State well, and anticipate that this move will usher in a period of reconciliation, peace and co-operation in line with a new world order.
Unified Germany should be an inspiration to the people of the Korean peninsula in their search for mutual confidence as a means to resolve an ideological dispute, to the benefit of mankind.
In our own region, Belize applauds the elections and peaceful transfer of power in Nicaragua as в significant step in the resolution of the conflict in that country, and in Central America as a whole. The former President of Nicaragua, Mr. Daniel Ortega, and President Violetta Chamorro have made an invaluable contribution to the cause of peace in that troubled region. We are of course aware that many problems still remain in establishing democracy and in national reconciliation. 
The situation in El Salvador continues to be of concern, enmeshed as the country is in a civil war in which there can be no winners. Peaceful dialogue, respect for human rights and the rule of law are the essential ingredients for a just and lasting peace for the people of El Salvador.
The search for a democratic path in Haiti continues. The holding of national elections and the establishment of institutions committed to the democratic process are the objectives to which Belize, as a member of the Caribbean Community (CABICOM), is committed to assisting in every way possible. The Prime Minister of Belize has been personally engaged in this endeavour, along with former United States President Carter. It is our hope and prayer that the people of Haiti will be allowed to emerge from the long night of terror and tyranny into a dawn of peace, justice and freedom.
We turn now to the problem of refugees in Central America. Refugees and displaced persons remain a humanitarian problem of Herculean magnitude. For this reason, the Belize delegation recalls with satisfaction the successful meeting earlier this year of the Follow-Up Committee of the International Conference on Central American Refugees (CIRBFCA). We commend the efforts of the United Nations High Commissioner for Refugees (UNHCR) and the United Nations Development Programme (UNDP), as well as the pledges of the international donor community, in response to the needs of our societies, affected by the thousands of refugees who have come to our shores in search of peace and in hope of a better life, the ask for the continued co-operation of the international community in dealing with this phenomenon, whose social impact on small countries such as Belize can be devastating, unless addressed in a timely and constructive manner. 
Promoting peace and economic development is still the challenge we face. We meet in the shadow of the Gulf crisis with its attendant economic uncertainties caused by the heavy increases in fuel prices. We meet as the United Nations Development Programme (UNDP) reports that over a billion of our fellow human beings live in absolute poverty, that nearly 900 million adults are unable to read and write and that 40,000 children who could be saved die every day in our world because of underdevelopment and poverty. In many countries in Africa and Latin America the 1980s have witnessed stagnation, or even reversal, in human achievements. With the decline in commodity prices and the continuing high prices for manufactured goods and oil, the inevitable result is the worsening unequal exchange affecting most of the third world.
It has been rightly said that true development should be measured not by growth rates but rather by what has been termed the quality of life. The decade of the 19903 must focus on human development, particularly in the least developed and developing countries. Belize subscribes to the view that human freedom is vital for human development; that people must be free to exercise their choices; that the process of development must create an environment in which people individually and collectively may develop their full potential and have a reasonable chance of leading productive and creative lives. The challenge we face is to manage economic growth, to make better use of our human resources, to develop the productive sector of the economy while addressing the basic needs of our people for food, water, education, housing, health care and, of equal importance, the creation of jobs - the assurance of human dignity.
The primary responsibility for attaining those objectives is ours; but a favourable external environment is vital for the support of human development strategies for the 19908. In the words of Barber Conable, President of the World Bank: 
"increased flows of financial development assistance are needed if developing countries are to succeed in implementing poverty reduction strategies.
Official aid flows have fallen as a percentage of industrial countries' gross domestic product, just as the need has been most acute. This is unacceptable." Technical co-operation from our partners in development must be restructured if it is to help build human capabilities and national capacities. As the UNDP report for 1990 points out, in many developing countries the amount of technical assistance flowing each year into the salaries and banks of foreign experts far exceeds the national civil service budgets. More successful technical co-operation in the 1990s requires that programmes should focus more on national capacity-building - through the exchange of experience, the transfer of competence and expertise and the fuller mobilisation and use of national development capacities.
This development challenge has become all the more pressing in many of our societies because of the scourge of drugs. The demand for, production of, traffic in and illicit consumption of narcotics threaten the physical health of people and the political, economic, social and cultural structures of nations. Belize is deploying a major effort, in collaboration with neighbouring States, such as Mexico, and all friendly Governments, to eliminate this serious threat to our societies.
The development challenge of the 1990s brings with it the clear realisation that sustainable development must be perceived as a matter of global ecological security. In 1992 the world community will convene in Brazil to discuss environmental concerns. We look forward to the adoption of a global plan of action to reverse the degradation of the environment and ensure its preservation. 
In Belize our government and people share a firm commitment to protecting our forests, our wildlife, our coral-reef system and our natural resources for generations of Belizeans yet unborn. But there are new challenges to our environment which require attention and assistance. There is, for instance, the phenomenon of rapid urban development, which demands new and innovative strategies and resources to deal with the issues of water and sewerage, garbage collection, sanitation, slum clearance, housing development and urban planning with proper amenities for healthy living. The effectiveness of Government responses and municipal action to these issues will largely determine human development in our growing cities of tomorrow. 
We are encouraged by the political resolve of the world community to give children a better future. The recently concluded World Summit for Children has provided a fresh impulse to press for the goals of adequate nutrition, primary health care and basic education for all our children in the decade ahead. These may not be the issues that attract headlines in our newspapers and electronic media, but they are no less deserving of our highest priority. It is this investment today that will determine tomorrow's future.
Life in the twenty-first century for our children and future generations will be determined by how we can best manage to overcome the challenges of our time. The young people of today do not understand the logic of war. We can learn a great lesson from them and give peace a chance. This is our hope and prayer.
